United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                                                                                             February 13, 2004
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                   FOR THE FIFTH CIRCUIT



                                            No. 03-50369
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-Appellee,

                                                 versus

VALENTE LICON-HERNANDEZ,

                                                                                       Defendant-
                                                          Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                     USDC No. P-02-CR-100-10
                       -------------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       The attorney appo inted to represent Valente Licon-Hernandez on direct appeal has filed a

motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Licon

has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous

issue in this direct appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 03-50369
                                         -2-

excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R.

42.2.